Title: The Comte de Vergennes to the Commissioners, 9 January 1779
From: Vergennes, Charles Gravier, Comte de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       A Versailles le 9. Janvier 1779
      
      J’ai communiqué á M. de Sartine, Messieurs, la Lettre, par la quelle vous demandez qu’il soit donné escorte aux Batimens en partance qui Sont destinés pour les Ports des Etats Unis. Ce Ministre vient de me repondré qu’il n’est point possible d’accorder cette Escorte pour toute la traversée, mais que les Batimens en question seront conduits jusqu’aux parages qui pourront les mettre a l’Abri des insultes des Corsaires Ennemies. Je vous prie en Consequence, Messieurs de vouloir bien m’indiquer les Ports ou se trouvent les Batiments qui sont prêts a faire voile pour l’Amerique Septentrionale afin que M. de Sartine puisse donner des ordres pour les Convois. J’ai l’honneur d’étre tres parfaitement, Messieurs, votre tres humble et tres obeissant serviteur
      
       De Vergennes
      
     